EXHIBIT 99.01 Philip Talamo, Investor Relations 212.969.2383 ir@alliancebernstein.com John Meyers, Media 212.969.2301 pr@alliancebernstein.com News Release AllianceBernstein Announces October 31, 2008 Assets Under Management New York, NY, November 11, 2008 – AllianceBernstein Holding L.P. (NYSE: AB) and AllianceBernstein L.P. today reported that during the month of October, preliminary assets under management decreased by approximately $108 billion, or 18.3%, to $482 billion at October 31, 2008, due principally to negative investment returns as well as net outflows in all distribution channels. ALLIANCEBERNSTEIN L.P. (THE OPERATING PARTNERSHIP) ASSETS UNDER MANAGEMENT ($ billions) At October 31, 2008 At Sep 30, (preliminary) 2008 Institutional Private Investments Retail Client Total Total Equity Value $ 121 $ 43 $ 26 $ 190 $ 252 Growth 63 24 16 103 132 Total Equity 184 67 42 293 384 Fixed Income 115 28 30 173 187 Other(1) 13 3 - 16 19 Total $ 312 $ 98 $ 72 $ 482 $ 590 At September 30, 2008 Total $ 379 $ 126 $ 85 $ 590 (1) Includes Index, Structured and Asset Allocation services. About AllianceBernstein AllianceBernstein is a leading global investment management firm that offers high-quality research and diversified investment services to institutional clients, individuals and private clients in major markets around the world.AllianceBernstein employs more than 500 investment professionals with expertise in growth equities, value equities, fixed income securities, blend strategies and alternative investments and, through its subsidiaries and joint ventures, operates in more than 20 countries.AllianceBernstein’s research disciplines include fundamental research, quantitative research, economic research and currency forecasting capabilities.Through its integrated global platform, AllianceBernstein is well-positioned to tailor investment solutions for its clients. AllianceBernstein also offers independent research, portfolio strategy and brokerage-related services to institutional investors. At September 30, 2008, AllianceBernstein Holding L.P. (“Holding”) owned approximately 33.6% of the issued and outstanding AllianceBernstein
